Name: Commission Regulation (EC) No 2017/95 of 21 August 1995 amending Regulation (EC) No 1941/95 opening for the second half of 1995, and laying down detailed rules for the application of, the tariff quotas for live bovine animals weighing between 160 and 300 kilograms originating in and coming from the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: means of agricultural production;  Europe;  political geography;  tariff policy
 Date Published: nan

 22. 8 . 95 EN Official Journal of the European Communities No L 197/5 COMMISSION REGULATION (EC) No 2017/95 of 21 August 1995 amending Regulation (EC) No 1941/95 opening for the second half of 1995, and laying down detailed rules for the application of, the tariff quotas for live bovine animals weighing between 160 and 300 kilograms originating in and coming from the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part (1 ), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3492/93 of 1 3 December 1 993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States of the one part, and the Slovak Republic, of the other part (4), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (*), and in parti ­ cular Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (% as last amended by Regulation (EC) No 424/95 Q, and in particular Article 9 (2) thereof, Whereas Article 2 (d) of Commission Regulation (EC) No 1941 /95 (8) may give rise to confusion ; whereas the text should be clarified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Article 2 (d) of Regulation (EC) No 1941 /95 is replaced by the following : '(d) Sections 7 and 8 of licence applications and licences shall show the countries referred to in Article 1 ( 1 ) ; licences shall carry with them an obligation to import from one or more of the countries indicated Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 1995. For the Commission Karel VAN MIERT Member of the Commission (&gt;) UJ MO L n . \ L. p. i .I1) OJ No L 319, 21 . 12. 1993, p. 4. 0 OJ No L 341 , 30 . 12. 1994, p. 14. h) OJ No L 341 , 30 . 12. 1994, p. 17. f) OJ No L 349, 31 . 12. 1994, p. 105. (&lt;) OJ No L 148 , 28 . 6. 1968 , p. 24 . 0 OJ No L 45, 1 . 3 . 1995, p. 2. M OJ No L 186, 5 . 8 . 1995, p. 26 .